COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JESSE ADRIAN MARTINEZ,                         §              No. 08-17-00253-CR

                             Appellant,         §                Appeal from the

 v.                                             §               210th District Court

 THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.             §              (TC# 20160D03012)


                                           ORDER

        The Court has received and filed the supplemental clerk’s record requested in this Court’s

Opinion issued January 10, 2018. The appeal is therefore reinstated, and the Reporter’s Record

shall be due in this office on or before March 3, 2018.

       IT IS SO ORDERED this 1st day of February, 2018.




                                                     PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.